 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
          MICHAEL J. AGUIRRE,                            Case No. 19-cv-1102-BAS-BLM
12
                                      Plaintiff,         ORDER GRANTING
13                                                       DEFENDANT’S MOTION TO
                                                         DISMISS
14              v.
          U.S. NUCLEAR REGULATORY                        [ECF No. 7]
15
          COMMISSION,
16
                                    Defendant.
17

18           Plaintiff Michael Aguirre filed a complaint against Defendant United States
19   Nuclear Regulatory Commission (“NRC”). In sum, in May 2019, Plaintiff requested
20   documents from NRC pursuant to the Freedom of Information Act (“FOIA”), 5
21   U.S.C. § 552. Plaintiff seeks a declaratory judgment that the NRC’s failure to
22   respond to his requests was unlawful, an order compelling the NRC to release the
23   documents, and attorney’s fees. (“Compl.,” ECF No. 1.)
24   I.      FACTUAL ALLEGATIONS
25           Plaintiff alleges safety violations are occurring on a nuclear site in San Diego,
26   California that the NRC is charged with overseeing. (Compl. ¶ 4.) In May 2019,
27   Plaintiff sent the NRC a request to produce “any records or communications related
28   to the documents the NRC has referred to the nuclear waste owner, Southern

                                                   –1–                                 19cv1102
 1   California Edison (SCE), as a result of FOIA requests related to the safety violations
 2   occurring at San Onofre nuclear waste site in San Diego, CA.” (Id. ¶ 17.) The NRC
 3   assigned the request the identification number NRC-2019-000304. (Id.) On June 11,
 4   2019, the NRC told Plaintiff that, “[w]henever records received from a licensee are
 5   determined to be responsive to a FOIA request, in accordance with the FOIA, 5
 6   U.S.C. 552 and Executive Order 12,600, our office informs the licensee of the FOIA
 7   request and solicits their views respecting their proprietary (or other) interests in the
 8   records.” (Id. ¶ 19.) Because the NRC determined that records responsive to
 9   Plaintiff’s requests were from a licensee, it referred the records to the licensee
10   Southern California Edison (“SCE”). The NRC stated that SCE was reviewing the
11   records, and “[t]he disposition of these records will be provided in our agency’s
12   response to the respective FOIA requests.” (Id.) “To the extent our office has
13   received SCE’s input as to the nature of their interests (if any) in the records, such
14   input will be considered, along with NRC staff’s disclosure recommendations, by the
15   FOIA Officer in making her disclosure determination on the SCE records.” (Id.)
16          Plaintiff challenges this action, arguing that the NRC should not have
17   “request[ed] permission” from SCE (the “nuclear waste owner”) before releasing the
18   documents. (Id. ¶ 20.) Plaintiff filed this suit in June 2019. Defendant moves to
19   dismiss the complaint for failure to state a claim (based on lack of exhaustion of
20   administrative remedies) and for lack of jurisdiction (based on mootness). (“Mot.,”
21   ECF No. 7.) Plaintiff opposes the Motion. (“Opp’n,” ECF No. 8.) 1
22          The Court held oral argument on this Motion on February 18, 2020. For the
23

24
     1
       Defendant filed a declaration and exhibits as a part of its Motion to Dismiss. (ECF No. 7-2.)
25   Defendant does not provide a reason why the Court may consider such documents at the motion to
26   dismiss stage. In any event, the Court did not consider the documents in evaluating Defendant’s
     Motion.
27           Further, Plaintiff requests the Court take judicial notice of a news article. (ECF No. 8-1.)
     Plaintiff states the article should be noticed because “it is critical that the Court understand” the
28   NRC’s actions related to SCE. (Id. at 1.) The Court did not consider the article in analyzing the
     Motion, therefore the Court DENIES AS MOOT Plaintiff’s request for judicial notice.
                                                      –2–                                          19cv1102
 1   reasons discussed below, the Court GRANTS Defendant’s Motion to Dismiss, (ECF
 2   No. 7).
 3   II.    LEGAL STANDARD
 4          A complaint must plead sufficient factual allegations to “state a claim to relief
 5   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
 6   quotation marks and citations omitted). “A claim has facial plausibility when the
 7   plaintiff pleads factual content that allows the court to draw the reasonable inference
 8   that the defendant is liable for the misconduct alleged.” Id.
 9          A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
10   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R.
11   Civ. P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). The court
12   must accept all factual allegations pleaded in the complaint as true and must construe
13   them and draw all reasonable inferences from them in favor of the nonmoving party.
14   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule
15   12(b)(6) dismissal, a complaint need not contain detailed factual allegations, rather,
16   it must plead “enough facts to state a claim to relief that is plausible on its face.” Bell
17   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A Rule 12(b)(6) dismissal may
18   be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient
19   facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare
20   Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (quoting Balistreri v. Pacifica Police
21   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
22   III.   ANALYSIS
23             “FOIA gives individuals a judicially-enforceable right of access to
24   government agency documents.” Lion Raisins v. Dep’t of Agric., 354 F.3d 1072,
25   1079 (9th Cir. 2004), overruled on other grounds by Animal Legal Def. Fund v. U.S.
26   Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016). FOIA provides, among
27   other things, that “each agency, upon any request for records which (i) reasonably
28   describes such records and (ii) is made in accordance with published rules stating the

                                                –3–                                      19cv1102
 1   time, place, fees (if any), and procedures to be followed, shall make the records
 2   promptly available to any person.” 5 U.S.C. § 552(a)(3)(A). However, exhaustion
 3   of administrative remedies is a prerequisite to filing a lawsuit under FOIA “so that
 4   the agency has an opportunity to exercise its discretion and expertise on the matter
 5   and to make a factual record to support its decision.” Oglesby v. U.S. Dep’t of Army,
 6   920 F.2d 57, 61 (D.C. Cir. 1990).         “If the records requester fails to exhaust
 7   administrative remedies, the lawsuit may be dismissed for lack of subject matter
 8   jurisdiction.” Parker v. U.S. Dep’t of Justice, No. CIV S-10-0065 KJM, 2012 WL
 9   864784, at *10 (E.D. Cal. Mar. 13, 2012) (citing In re Steele, 799 F.2d 461, 466 (9th
10   Cir. 1986).
11         The NRC moves for dismissal on the grounds that Plaintiff has failed to
12   exhaust administrative remedies before filing suit. The NRC argues that Plaintiff did
13   not exhaust his administrative remedies because he submitted his request on May 28,
14   2019, the agency responded on June 11, 2019, and Plaintiff filed his complaint the
15   very next day without filing an administrative appeal. (Mot. at 4.) “[A] requester
16   under FOIA must file an administrative appeal within the time limit specified in an
17   agency’s FOIA regulations or face dismissal of any lawsuit complaining about the
18   agency’s response.” ExxonMobil Corp. v Dept. of Commerce, 828 F. Supp. 2d 97,
19   104 (D.D.C. 2011) (citing Oglesby, 920 F.2d at 65 n.9). Plaintiff does not seem to
20   dispute that he did not file an administrative appeal, instead, he argues that the Court
21   can exercise jurisdiction over this case even if he did not exhaust, and that exhaustion
22   would be futile. (Opp’n at 13–15.)
23         A.      Court Waiver of Exhaustion
24         Exhaustion under FOIA is a jurisprudential consideration, rather than a
25   jurisdictional one. Yagman v. Pompeo, 868 F.3d 1075, 1083 (9th Cir. 2017). Plaintiff
26   requests that the Court waive the exhaustion requirement. (Opp’n at 13.) Generally,
27   courts may waive exhaustion in cases where “where a claimant’s interest in having a
28   particular issue resolved promptly is so great that deference to the agency’s judgment

                                               –4–                                    19cv1102
 1   is inappropriate.” Mathews v. Eldridge, 424 U.S. 319, 330 (1976). Plaintiff cites no
 2   cases where a court waived administrative exhaustion in a FOIA case.
 3          The purpose of the exhaustion doctrine is to allow “the opportunity for the
 4   agency to exercise its discretion and expertise and the opportunity to make a record
 5   for the district court to review.” In re Steele, 799 F.2d at 466. Waiving exhaustion
 6   deprives the agency of this opportunity. See Facebook Inc. & Subsidiaries v. I.R.S.,
 7   No. 16-cv-5884-LB, 2017 WL 2630086, at *7 (N.D. Cal. June 19, 2017). When
 8   possible, agencies should be given a chance to fully analyze FOIA requests without
 9   court involvement.
10          Plaintiff argues that the NRC has engaged in “collusive behavior and evasive
11   tactics” and therefore the Court should not require him to exhaust. (Opp’n at 15.)
12   This argument is illogical—how can Plaintiff contend that the NRC is evading his
13   request when he barely gave it a chance to respond to him in the first place? The
14   point of administrative exhaustion is to allow the NRC to review Plaintiff’s case,
15   respond to him, and form a record. If Plaintiff does not allow this to happen, he
16   cannot seriously argue that the NRC is stonewalling him or not properly responding
17   to his requests. The Court finds no reason to waive the administrative exhaustion
18   requirement.
19          B.      Futility of Exhaustion
20          Plaintiff next argues that exhaustion of remedies would be futile. (Opp’n at
21   15.)   A claimant can show futility of administrative review if he shows that
22   “[r]equiring him to exhaust administrative remedies would not serve the policies
23   underlying exhaustion.” Cassim v. Bowen, 824 F.2d 791, 795 (9th Cir. 1987).
24   Specifically, courts are empowered to find futility where the claimant demonstrates
25   that there is “nothing to be gained from permitting the compilation of a detailed
26   factual record, or from agency expertise.’” Id. (quoting Bowen v. City of New York,
27   476 U.S. 467, 485 (1986)). “[T]he futility exception to the exhaustion requirement
28   should not be applied where the agency has not had an opportunity to develop a

                                             –5–                                  19cv1102
 1   record.” Joint Bd. of Control of Flathead, Mission & Jocko Irrigation Dists. v. United
 2   States, 862 F.2d 195, 200 (9th Cir. 1988).
 3          Plaintiff argues exhaustion would be futile because the “NRC’s actions
 4   illustrate collusion with the nuclear waste owner” in allowing the owner “to decide
 5   which records should be disclosed to the public.” (Opp’n at 16–17.) However,
 6   Plaintiff does not dispute that the NRC has released some documents in response to
 7   his request. (Id. at 17.) Plaintiff argues that the NRC continues to improperly
 8   withhold some documents, but this does not show that there is no point in the Court
 9   permitting the NRC to compile a detailed factual record. Nor can the Court find that
10   it would have been futile for Plaintiff to appeal the NRC determination or at least
11   wait for the NRC to produce documents before filing suit.                   Plaintiff has not
12   established futility.
13   IV.    CONCLUSION
14          Plaintiff has failed to exhaust his administrative remedies before filing this
15   suit.2 Therefore, the Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s
16   case. The Court grants Plaintiff leave to amend to the extent he can show that he has
17   sufficiently exhausted his administrative remedies. Any amended complaint must be
18   filed within 21 days of the date of this order. Failure to file an amended complaint
19   by this time will result in this case being dismissed.
20          IT IS SO ORDERED.
21

22   DATED: February 18, 2020
23

24

25

26

27

28   2
      Because the Court makes this finding, it need not address Defendant’s argument that Plaintiff’s
     case is moot because the NRC already produced responses.
                                                   –6–                                       19cv1102
